         Case 3:19-cv-01652-JAG Document 42 Filed 03/06/20 Page 1 of 13




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF PUERTO RICO
  MARISOL MICHEO ACEVEDO,

     Plaintiff,

                  v.                                   CIVIL NO. 19-1652 (JAG)

  STERICYCLE OF PUERTO RICO, INC.,

     Defendant.


                                    OPINION AND ORDER

GARCIA GREGORY, D.J.

       Plaintiff Marisol Micheo Acevedo (“Ms. Micheo”) brought this diversity suit against

Defendant Stericycle of Puerto Rico, Inc. (“Stericycle”) alleging retaliation in violation of Puerto

Rico Law No. 115 of December 20, 1991, P.R. LAWS ANN. tit. 29, § 194a (“Law No. 115”); and unjust

dismissal in violation of the Puerto Rico Law No. 80 of May 30, 1976, P.R. LAWS ANN. tit. 29 §§

185a-185m, (“Law No. 80”). Docket No. 14. Before the Court are Stericycle’s Motion to Dismiss the

Amended Complaint and for Sanctions, Docket No. 19; and the Renewed Motion for Sanctions

under Rule 11, Docket No. 20. Having considered the Parties’ filings and the relevant case law,

Stericycle’s Motion to Dismiss the Amended Complaint and for Sanctions is hereby GRANTED

IN PART and DENIED IN PART, and the Renewed Motion for Sanctions under Rule 11 is

DENIED for the reasons set forth below.
          Case 3:19-cv-01652-JAG Document 42 Filed 03/06/20 Page 2 of 13
Civil No. 19-1652 (JAG)                                                                                    2



                                            BACKGROUND 1

        Ms. Micheo worked for Stericycle from April 2012 until the termination of her

employment in January 2014. Docket No. 14 at 4, 14. In February 2015, Ms. Micheo commenced an

earlier suit against Stericycle alleging discrimination, retaliation, interference with rights, and

wrongful discharge in violation of federal and state laws. Micheo-Acevedo v. Stericycle of P.R., Inc. et al.,

Civ. No. 15-1097 (JAG), 2017 WL 5152173 (D.P.R. Mar. 31, 2017) (“Micheo-Acevedo I”).

        This Court granted Stericycle’s Motion for Summary Judgment in Micheo-Acevedo I,

dismissing with prejudice Ms. Micheo’s claims under Title VII of the Civil Rights Act of 1964, 42

U.S.C. §§ 2000e et seq. (“Title VII”); the Americans with Disabilities Act, 48 U.S.C. §§ 12101 et seq.;

the Family and Medical Leave Act, 29 U.S.C. §§ 2601-54; Puerto Rico Law 44 of July 2, 1985, P.R.

LAWS ANN. Tit. 1, §§ 501 et seq.; and Puerto Rico Law 53 of August 30, 1992, P.R. LAWS ANN. Tit. 1,

§§ 511 et seq. Micheo-Acevedo I, 2017 WL 5152173. Having dismissed all the federal law claims, the

Court declined to exercise supplemental jurisdiction over Ms. Micheo’s remaining state law

claims and dismissed them without prejudice. Micheo-Acevedo I, 2017 WL 5152173, at 14. The state

law claims dismissed without prejudice included claims for retaliation and wrongful discharge

under Law No. 115 and Law No. 80, respectivelly.

        The First Circuit affirmed this Court’s order granting summary judgment in favor of

Stericycle. Micheo-Acevedo v. Stericycle of P.R., Inc., 897 F.3d 360 (1st Cir. 2018) (“Micheo-Acevedo II”).

Ms. Micheo then filed a petition for rehearing en banc, which the First Circuit denied. Docket No.

14 at 3. And finally, Ms. Micheo filed a petition for a writ of certiorari before the U.S. Supreme



1 For purposes of the motion to dismiss, all facts are taken from Plaintiff’s Amended Complaint, Docket
                                                                                                          No.
14, and are presumed to be true.
           Case 3:19-cv-01652-JAG Document 42 Filed 03/06/20 Page 3 of 13
Civil No. 19-1652 (JAG)                                                                                 3



Court, which was also denied. Micheo-Acevedo v. Stericycle of Puerto Rico, Inc., 139 S. Ct. 1297 (2019)

(Mem.).


                                               ANALYSIS

  I.      Motion to Dismiss


       A. Standard of Review

          A defendant may move to dismiss an action for failure to state a claim upon which relief

can be granted pursuant to Fed. R. Civ. P. 12(b)(6). To survive dismissal under this standard, a

complaint must allege “a plausible entitlement to relief.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 559

(2007). According to Twombly, the complaint must state enough facts to “nudge [the plaintiff’s]

claims across the line from conceivable to plausible.” Id. at 570. Therefore, to preclude dismissal

pursuant to Fed. R. Civ. P. 12(b)(6), the complaint must rest on factual allegations sufficient “to

raise a right to relief above the speculative level.” Id. at 555.

          At the motion to dismiss stage, courts accept all well-pleaded factual allegations as true,

and draw all reasonable inferences in the plaintiff’s favor. Grajales v. P.R. Ports Auth., 682 F.3d 40, 44

(1st Cir. 2012). Thus, the plaintiff bears the burden of stating factual allegations regarding each

element necessary to sustain recovery under some actionable theory. Gooley v. Mobil Oil Corp., 851

F.2d 513, 515 (1st Cir. 1988). The First Circuit has cautioned against confounding the plausibility

standard with the likelihood of success on the merits, explaining that the plausibility standard

assumes “pleaded facts to be true and read in a plaintiff’s favor.” Sepulveda–Villarini v. Dep’t of Educ.

of P.R., 628 F.3d 25, 30 (1st Cir. 2010) (citing Twombly, 550 U.S. at 556); see also Ocasio-Hernandez v.

Fortuno-Burset, 640 F.3d 1, 12 (1st Cir. 2011) (“Non-conclusory factual allegations in the complaint

must then be treated as true, even if seemingly incredible.”) (citation omitted). Even taking
            Case 3:19-cv-01652-JAG Document 42 Filed 03/06/20 Page 4 of 13
Civil No. 19-1652 (JAG)                                                                                         4



plaintiff’s well-pled allegations as true, however, courts need not address complaints supported

only by “bald assertions, unsupportable conclusions, periphrastic circumlocutions, and the like.”

Aulson v. Blanchard, 83 F.3d 1, 3 (1st Cir. 1996); see also Butler v. Deutsche Bank Trust Co. Ams., 748 F.3d

28, 32 (1st Cir. 2014). Likewise, unadorned factual statements as to the elements of the cause of

action are insufficient as well. Penalbert–Rosa v. Fortuno–Burset, 631 F.3d 592, 595 (1st Cir. 2011).

“Specific information, even if not in the form of admissible evidence, would likely be enough at

[the motion to dismiss] stage; pure speculation is not.” Id. at 596.


      B. Collateral Estoppel

           Stericycle argues that Ms. Micheo fails to state a plausible claim for relief because her

claims are barred by collateral estoppel. Docket No. 19-1 at 9-13. The Court agrees.

           The doctrine of collateral estoppel, or issue preclusion, is a branch of res judicata, which is

the umbrella term. 2 Aristud–Gonzalez v. Gov’t Dev. Bank, 501 F.3d 24, 27 (1st Cir. 2007). The doctrines

of res judicata and collateral estoppel preclude relitigation of claims and/or issues that have been or

could have been litigated in a prior judicial action where judgment has been rendered. Apparel Art

Int’l, Inc. v. Amertex Enter. Ltd., 48 F.3d 576, 583 (1st Cir. 1995). The First Circuit has indicated that




2
    This District has explained the difference between res judicata and collateral estoppel:
           In general, the doctrines of res judicata and collateral estoppel serve important purposes. They
           prevent the waste of judicial and party resources through vexatious and multiple lawsuits and
           encourage the rendering of consistent, reliable adjudications. While the two doctrines have
           differences, it is important to remember that they are related and many concepts are applicable to
           both doctrines. There are differences, however. Res judicata refers to claim preclusion, and
           prevents the same parties from relitigating claims which have been adjudged finally on the merits.
           Collateral estoppel is related to res judicata, but its focus is narrower and its preclusive effect
           wider. Referred to as issue preclusion, this doctrine prevents relitigation in a later suit of an issue
           of fact or law necessary to a final judgment in a prior suit on a different cause of action.
Esteves v. Ortiz Alvarez, 678 F. Supp. 963, 965 (D.P.R. 1988).
          Case 3:19-cv-01652-JAG Document 42 Filed 03/06/20 Page 5 of 13
Civil No. 19-1652 (JAG)                                                                                5



“res judicata operates as an absolute bar to the relitigation of the same cause of action between

parties (or their privies) and that a prior judgment rendered on the merits is conclusive not only

to the issues which were determined but as to all matters which might have been determined as

well.” Westcott Constr. Corp. v. Firemen’s Fund, 996 F.2d 14, 16 (1st Cir. 1993) (citing Griffin v. Rhode

Island, 760 F.2d 359, 360 (1st Cir. 1991)).

        Res judicata applies when a final judgment on the merits of the case has been issued, and

there is sufficient identity between the parties and the causes of action in both suits. Ortiz–

Cameron v. Drug Enforcement Admin., 139 F.3d 4, 5 (1st Cir. 1998) (citation omitted). Accordingly,

pursuant to federal res judicata principles, the previous judgment has become the law of the case,

and the Court is barred from addressing the issue for a second time. United States v. Mendoza, 464

U.S. 154, 163 (1984) (“The doctrine of res judicata, of course, prevents [a party] from relitigating

the same cause of action against the parties to a prior decision . . . .”).

        As to collateral estoppel, federal common law governs the preclusive effect of an earlier

federal judgment. Negron-Fuentes v. UPS Supply Chain Solutions, 532 F.3d 1, 7 (1st Cir. 2008); Hoult v

Hoult, 157 F.3d 29, 31 (1st Cir. 1998). “The principle of collateral estoppel, or issue preclusion . . .

bars relitigation of any factual or legal issue that was actually decided in previous litigation

between the parties, whether on the same or a different claim.” Keystone Shipping Co. v. New England

Power Co., 109 F.3d 46, 51 (1st Cir. 1997) (quotation marks and citation omitted); see Negron-Fuentes,

532 F.3d at 7. “The purpose of [the doctrine of collateral estoppel] is to prevent a party from

relitigating an issue where there has been full and fair litigation, including an opportunity to

appeal . . . .” In re Kane, 254 F.3d 325, 329 (1st Cir. 2001).
          Case 3:19-cv-01652-JAG Document 42 Filed 03/06/20 Page 6 of 13
Civil No. 19-1652 (JAG)                                                                                     6



        Subject to various exceptions, collateral estoppel “renders conclusive the determinations

reached in previous law suits” between the same parties. Negron-Fuentes, 532 F.3d at 7 (citation

omitted). An earlier federal judgment has preclusive effect if “(1) the issue sought to be precluded

in the later action is the same as that involved in the earlier action; (2) the issue was actually

litigated; (3) the issue was determined by a valid and binding final judgment; and (4) the

determination of the issue was essential to the judgment.” Latin Am. Music Co. Inc. v. Media Power Grp.,

Inc., 705 F.3d 34, 42 (1st Cir. 2013) (quoting Mercado-Salinas v. Bart Enters. Int’l, Ltd., 671 F.3d 12, 21-22

(1st Cir. 2011)). An earlier judgment’s preclusive effect, however, may be denied when there are

“differences in the burden of proof (for example, where the victor in the first case has a greater

burden in the second).” Bath Iron Works Corp. v. Dir., Office of Workers’ Comp. Programs, U.S. Dep’t of Labor,

125 F.3d 18, 21 (1st Cir. 1997) (citation omitted); see Restatement (Second) of Judgments § 28(4),

cmt. f (Am. Law Inst. 1982). But even when some issues in an earlier judgment are not entitled to

preclusive effect, the findings that are preclusive may legally doom a future claim. Negron-Fuentes,

532 F.3d at 8.


        1. Retaliation claim under Law No. 115

        Stericycle argues that this Court’s findings as to Ms. Micheo’s Title VII retaliation claim

preclude her Law No. 115 claim pursuant to the doctrine of collateral estoppel. Docket No. 19-1 at

9-13. The Court agrees.

        The parties do not dispute that this case meets three of the four collateral estoppel

requirements articulated by the First Circuit in Latin Am. Music Co. Inc. Ms. Micheo’s Title VII claim

was actually litigated, the issues therein were determined by a valid and binding final judgment,

and the determination of those issues was essential to the Court’s judgment. The parties disagree
         Case 3:19-cv-01652-JAG Document 42 Filed 03/06/20 Page 7 of 13
Civil No. 19-1652 (JAG)                                                                                7



as to whether both cases involve the same issues given the differences in the burden-shifting

frameworks under Title VII and Law No. 115. The Court agrees with Stericycle that the issues

sought to be precluded here are the same as those involved in Micheo-Acevedo I and, as a result, Ms.

Micheo’s Law No. 115 claim is barred by collateral estoppel.

        The First Circuit has stated that Law No. 115 is “largely symmetrical in scope” and has

“parallel evidentiary mechanisms” to Title VII’s retaliation provisions. Rivera-Rivera v. Medina &

Medina, 898 F.3d 77, 97 (1st Cir. 2006) (citing Velez v. Janssen Ortho, LLC, 467 F.3d 802, 809 (1st Cir.

2006), and Baerga-Castro v. Wyeth Pharms., Civ. No. 08-1014 (GAG), 2009 WL 2871148, at *13 (D.P.R.

Sept. 3, 2009)). Courts in this district have consistently treated retaliation claims brought under

Title VII and Law No. 115 as the same. See, e.g., Rios v. Mun. of Guaynabo, Civ. No. 14-1703, 2017 WL

3412083, at *3 (D.P.R. Aug. 9, 2017); Wirshing v. Banco Santander de P.R., 254 F. Supp. 3d 271, 277

(D.P.R. 2015); Zayas–Nunez v. Selectos Campo Rico, Inc., Civ. No. 14–1464 (GAG), 2014 WL 5817537,

at *5 (D.P.R. Nov. 10, 2014); Godoy v. Maplehurst Bakeries, Inc., 747 F. Supp. 2d 298, 318 (D.P.R. 2010);

Rivera Rodriguez v. Sears Roebuck de P.R., Inc., 367 F. Supp. 2d 216, 230 (D.P.R. 2005).

        When a case relies only on circumstantial evidence of discriminatory retaliation, this

Court has applied the burden-shifting framework set forth in McDonnell Douglas Corp. v. Green, 411

U.S. 792 (2013), for retaliation claims under both federal law and Law No. 115. See Velez, 467 F. 3d

at 809; Rivera Rodriguez, 367 F. Supp. 2d at 230; Godoy, 747 F. Supp. 2d at 318; Feliciano-Monroig v.

AT&T Mobility Puerto Rico, Inc., Civ. No. 16-2810 (JAG), 2019 WL 1486868, at *9 (D.P.R. Mar. 31,

2019). Under the McDonnell Douglas framework, the plaintiff must first make a prima facie case of

retaliation. Godoy, 747 F. Supp. 2d at 313. Once the plaintiff has established its prima facie case, “the

burden [] shifts to the defendant to articulate a legitimate, non-retaliatory reason for its
          Case 3:19-cv-01652-JAG Document 42 Filed 03/06/20 Page 8 of 13
Civil No. 19-1652 (JAG)                                                                                    8



employment decision.” Id. at 316 (citing Roman v. Potter, 604 F.3d 34, 39 (1st Cir. 2010)). Finally,

however, “the ultimate burden falls on the plaintiff to show that the employer’s proffered reason

is a pretext masking retaliation.” Feliciano-Monroig, 2019 WL 1486868, at *7 (quoting Ramirez

Rodriguez v. Boehringer Ingelheim Pharms., Inc., 425 F.3d 67, 84 (1st Cir. 2005)).

        Here, the Court holds that our finding in Micheo-Acevedo I—that Ms. Micheo was unable

to show that Stericycle’s proffered legitimate, non-discriminatory reasons for its actions were

pretextual—precludes Ms. Micheo from relitigating the issue here. See 2017 WL 5152173, at *13.

And, as the First Circuit found in Negron-Fuentes, this finding “legally doom[s]” Ms. Micheo’s claim

under Law No. 115. 532 F.3d at 7.

        The Court is not persuaded by Ms. Micheo’s argument that collateral estoppel is

inapplicable here because Law No. 115 places a higher burden on employers than Title VII. Docket

No. 22 at 3-12; 41 at 2-3. Ms. Micheo cites Feliciano Martes v. Sheraton, 182 D.P.R. 368, 394 (2011),

certified translation in Docket No. 37-1, to argue that Law No. 115 creates a rebuttable presumption

in favor of Ms. Micheo, and as such, creates a higher burden on the employer than the burden of

production in Title VII’s McDonnell Douglas framework. 3 Docket No. 41 at 2-3. However, in Feliciano

Martes itself, the Puerto Rico Supreme Court stated that Law No. 115 is consistent with Title VII,

and goes on to describe and apply the McDonnell Douglas framework to a Law No. 115 claim. 182




3 As
     Ms. Micheo recognizes, Docket No. 41 at 2-3, the official translation of Law No. 115 provides that, once
the prima facie case is established, “the employer shall claim and provide a non-discriminatory legitimate
reason for the discharge.” Law No. 115, § 194a(c) (emphasis added). The plain reading of the statute
suggests that, under Law No. 115, employers are subject to the same burden of production as required by
the McDonnell Douglas framework. However, the Court notes that the certified translation of Feliciano Martes
provided by Stericycle translates the relevant section of Law No. 115 as “the employer must allege and prove
a legitimate and nondiscriminatory reason for the termination.” Docket 37-1 at 2 (emphasis added).
          Case 3:19-cv-01652-JAG Document 42 Filed 03/06/20 Page 9 of 13
Civil No. 19-1652 (JAG)                                                                                         9



D.P.R. at 395-96, certified translation in Docket 37-1 at 3. More importantly, as previously stated,

this Court and the First Circuit have treated retaliation claims brought under Title VII and Law

No. 115 as the same. See Rivera Rodriguez, 367 F. Supp. 2d at 230; Wirshing, 254 F. Supp. at 277; Zayas–

Nunez, 2014 WL 5817537, at *5; Godoy, 747 F. Supp. 2d at 318; Rios, 2017 WL 3412083, at *3.

        Moreover, the First Circuit cases cited by Ms. Micheo in support of the lack of parallelism

between the evidentiary mechanisms of the federal and state law discrimination claims present

different issues from those presented here. 4 And while “[i]t is quite true that collateral estoppel

effect may be denied because of differences in burden of proof (for example, where the victor in

the first case has a greater burden in the second),” Bath Iron Works Corp., 125 F.3d at 21 (citation

omitted), we need not address that issue here because Ms. Micheo was unable to carry her

ultimate burden of showing that Stericycle’s non-discriminatory explanations were pretextual.

        For the reasons stated herein, Ms. Micheo’s Law No. 115 claim is hereby DISMISSED

WITH PREJUDICE.



4 Ms. Micheo cites two First Circuit cases in support of her argument regarding the lack of parallelism
between Title VII and Law No. 115. Alegre v. Schering Plough Del Caribe, Inc., 201 F.3d 426 (1st Cir. 1998); Ramos
v. Davis & Geck, Inc., 167 F.3d 727, 734 (1st Cir. 1999). These are distinguishable in that they decide issues
related to a different state law, Puerto Rico Law 100 of June 30, 1959, P.R. LAWS ANN., tit. 29, § 146 (“Law
No. 100”), and present questions different to those presented here. Law No. 100 is described by Ms. Micheo
as “Puerto Rico’s general antidiscrimination statute,” Docket No. 22 at 3, which serves a different purpose
than Law No. 115, an anti-retaliation statute, and Law No. 80, which prohibits wrongful terminations. In
Alegre, the First Circuit stated that the Age Discrimination in Employment Act (“ADEA”) and Law No. 100
claims were not legally parallel in the context of deciding whether the district court erred in dismissing
with prejudice the supplemental state law claims when the defendant’s summary judgment motion did not
request such dismissal and the district court did not address those claims in its opinion. In Ramos, the First
Circuit’s statement regarding the different burdens of proof under federal and state law was to explain
why a jury found in favor of a Law No. 100 claim but not the ADEA claim. 167 F.3d at 733-34. Ms. Micheo
also cited Rivera-Rivera, which provides a basis for arguing that ADEA cases may be useful for
understanding Title VII. However, Rivera-Rivera also finds that Law No. 115 is “symmetrical in scope . . . and
has parallel evidentiary mechanisms” to both ADEA and Title VII, 898 F.3d at 97 (quotation marks and
citations omitted), which cuts against Ms. Micheo’s argument that Title VII and Law No. 115 have different
burdens of proof, thus making collateral estoppel inapplicable.
         Case 3:19-cv-01652-JAG Document 42 Filed 03/06/20 Page 10 of 13
Civil No. 19-1652 (JAG)                                                                                   10



        2. Claim under Law No. 80

        Finally, Stericycle argues that Ms. Micheo’s Law No. 80 claim is barred by this Court’s

findings as to Ms. Micheo’s Title VII retaliation claim. Docket No. 19-1 at 9-13. The Court agrees.

        Law No. 80 prohibits employers from dismissing employees without just cause. Hoyos v.

Telecorp Commc’ns, Inc., 488 F.3d 1, 6 (1st Cir. 2007) (citing Alvarez-Fonseca v. Pepsi Cola of P.R. Bottling

Co., 152 F.3d 17, 28 (1st Cir. 1998)). Once an employee shows they have been dismissed and “alleges

that his dismissal was unjustified, his employer must establish by a preponderance of the evidence

that the discharge was for good cause.” Id. Law No. 80 requires that employers show that a

dismissal was “related to the proper and normal operation of the establishment.” Id. (quoting P.R.

LAWS ANN. tit. 29, § 185b). Violations of an employer’s instructions or an employee’s improper

conduct may constitute good cause for dismissal. Id. (citing Menzel v. W. Auto Supply Co., 662 F. Supp.

731, 745 (D.P.R. 1987), and Alvarez-Fonseca, 152 F.3d at 28). Moreover, this Court has previously

held that an employer’s legitimate, nondiscriminatory reason proffered to sustain its burden under

the McDonnell Douglas framework constituted good cause under Law No. 80. Sanchez Borgos v.

Venegas Const. Corp., Civ. No. 07-1592 (SEC), 2009 WL 928717, at *7 (D.P.R. Mar. 31, 2009).

        Here, the Court holds that Micheo-Acevedo I precludes Ms. Micheo’s Law No. 80 claim.

There, this Court found that Ms. Micheo was terminated “because of her disciplinary problems—

namely because she was insubordinate; did not follow management directives; and was not

complying with her job duties when supervising hospitals.” Micheo-Acevedo I, 2017 WL 5152173, at

*13 (citations omitted). The Court also found that Stericycle “overwhelmingly satisfied” the

burden of showing that “it had a non-retaliatory reason for” terminating Ms. Micheo. Id. Thus, the

issue sought to be precluded here—whether good cause existed for Ms. Micheo’s termination
              Case 3:19-cv-01652-JAG Document 42 Filed 03/06/20 Page 11 of 13
Civil No. 19-1652 (JAG)                                                                                      11



pursuant to Law No. 80—is the same as that involved in the Court’s analysis of Ms. Micheo’s Title

VII claim. As a result, collateral estoppel bars her claim under Law No. 80.

             For the reasons stated herein, Ms. Micheo’s Law No. 80 claim is hereby DISMISSED

WITH PREJUDICE.


    II.      Motions for Sanctions

             Stericycle also seeks the imposition of sanctions and awarding of attorney’s fees pursuant

to Fed. R. Civ. P. 11 (“Rule 11”) and 28 U.S.C. § 1927 (“Section 1927”). Docket Nos. 19-1 at 13-15; 20.

The Court finds sanctions are not warranted here.


          A. Federal Rule of Civil Procedure 11

             Pursuant to Rule 11(b)(2), an attorney certifies that the claims presented to the court “are

warranted by existing law or by a nonfrivolous argument for extending, modifying, or reversing

existing law or for establishing new law . . . .” If a court determines that Rule 11(b) has been

violated, “the court may impose an appropriate sanction on any attorney, law firm, or party that

violated the rule or is responsible for the violation.” Fed. R. Civ. P. 11(c)(1). 5 Courts employ an

objective standard to determine whether a party’s filing of a claim violates Rule 11. J. Walter

Thompson P.R., Inc. v. Latin Am. Music Co. Inc., 355 F. Supp. 3d 110, 115 (D.P.R. 2019) (citing Cruz v. Savage,

896 F.2d 626, 630 (1st Cir. 1990), and Nyer v. Winterthur Int’l, 290 F.3d 456, 462 (1st Cir. 2002)).




5
 The Court may not impose sanctions against Ms. Micheo for a Rule 11(b) violation as she is represented
by counsel. Fed. R. Civ. P. 11(c)(5)(A) (“The court must not impose a monetary sanction: against a
represented party for violating Rule 11(b)(2) . . . .”)
          Case 3:19-cv-01652-JAG Document 42 Filed 03/06/20 Page 12 of 13
Civil No. 19-1652 (JAG)                                                                                12



      B. 28 U.S.C. § 1927

         Pursuant to Section 1927, “[a]ny attorney . . . who so multiplies the proceedings in any case

unreasonably and vexatiously may be required by the court to satisfy personally the excess costs,

expenses, and attorneys’ fees reasonably incurred because of such conduct.” 28 U.S.C. § 1927. A

“vexatious” multiplication of proceedings requires that “the conduct sanctioned be more severe

than mere negligence, inadvertence, or incompetence.” Cruz, 896 F.2d at 632. While “a finding of

subjective bad faith” is not required before imposing sanctions, id. at 631-32, the Court must find

that the “attorney’s actions . . . evince a studied disregard of the need for an orderly judicial process

or add up to a reckless breach of the lawyer’s obligations as an officer of the court,” Jensen v. Phillips

Screw Co., 546 F.3d 59, 64 (1st Cir. 2008) (citations omitted).


      C. Imposition of sanctions and awarding of attorney’s fees are not warranted here.

         Stericycle argues that Ms. Micheo and her counsel should be sanctioned for filing a

frivolous case and vexatiously prolonging this litigation by pursuing claims they knew were

legally untenable. Docket Nos. 19 at 13-15; 20. The Court disagrees.

         In support of their argument, Stericycle posits that the First Circuit’s decision in Negron-

Fuentes is controlling authority that bars Ms. Micheo’s suit. Docket Nos. 19-1 at 11-12; 20. In Negron-

Fuentes, the First Circuit rejected the argument that collateral estoppel did not apply when the

earlier dismissal of a claim is without prejudice. 532 F.3d at 8. Specifically, it found that a dismissal

without prejudice “implies nothing about whether any defenses—including issue preclusion

based on what was adjudicated on other claims—might bar them if pursued in further litigation.”

Id.
        Case 3:19-cv-01652-JAG Document 42 Filed 03/06/20 Page 13 of 13
Civil No. 19-1652 (JAG)                                                                            13



       The Court agrees that Negron-Fuentes is controlling authority but finds that Ms. Micheo’s

arguments for distinguishing Negron-Fuentes are not frivolous. In Negron-Fuentes, the prior judgment

that was given preclusive effect involved findings that the plaintiff did not carry their burden to

show a prima facie case. In Micheo-Acevedo I, on the other hand, this Court held that Ms. Micheo did,

in fact, make a prima facie case and successfully shifted the burden to Stericycle. Had the Court

been persuaded by Ms. Micheo’s argument regarding the differences between the federal and state

law claims at this second step of the burden-shifting framework, the Court may have agreed with

Ms. Micheo that Negron-Fuentes was distinguishable. While this argument did not carry the day,

the Court does not find it to be meritless for purposes of imposing sanctions.

       Ms. Micheo’s pursuit of the Law No. 115 and Law No. 80 claims was not frivolous and did

not vexatiously prolong the litigation. As such, the Court finds Ms. Micheo’s actions in pursuit of

those claims do not merit the imposition of sanctions. For this reason, Stericycle’s motions for

sanctions under Section 1927 and Rule 11 are hereby DENIED.


                                         CONCLUSION

       For the aforementioned reasons, Stericycle’s Motion to Dismiss the Amended Complaint

and for Sanctions is hereby GRANTED IN PART and DENIED IN PART, and Stericycle’s

Renewed Motion for Sanctions under Rule 11 is DENIED. This case is hereby DISMISSED WITH

PREJUDICE. Judgment shall be entered accordingly.

       IT IS SO ORDERED.

       In San Juan, Puerto Rico, this 6th day of March, 2020.

                                                                     s/ Jay A. Garcia-Gregory
                                                                     JAY A. GARCIA-GREGORY
                                                                     United States District Judge
